767 F.2d 919
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.DUANE K. BROWN, PLAINTIFF-APPELLANT,v.MICHAEL A. BRUNO, DEFENDANT-APPELLEE.
NO. 85-3054
United States Court of Appeals, Sixth Circuit.
6/7/85

N.D.Ohio
AFFIRMED
ORDER
BEFORE:  KENNEDY and WELLFORD, Circuit Judges; and WEICK, Senior Circuit Judge.


1
Brown requests counsel on appeal from the district court's judgment dismissing his prisoner's civil rights case.  This appeal has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and Brown's informal brief, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Brown's complaint alleges that the Lucas County, Ohio prosecutor slandered Brown by misstating the issue in Brown's post-conviction relief petition in the state court.  The district court held that the prosecutor was absolutely immune from a civil rights action for damages based on actions performed in the prosecutor's official capacity.  Imbler v. Pachtman, 424 U.S. 409, 430-1 (1976).  We agree with the conclusion of the district court.


3
The motion for counsel is denied.  The judgment of the district court is affirmed under Rule 9(d)(3), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.